                Case 2:20-mj-00234-EJY Document 16 Filed 06/08/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PETER S. LEVITT
     Assistant United States Attorney
 4   VALERIE G. PREISS
     PATRICK BURNS
 5   Trial Attorneys
     U.S. Department of Justice, Tax Division
 6   c/o Office of the United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 7   Las Vegas, Nevada 89101
     (702) 388-6336/Fax: (702) 388- 6418
 8   Valerie.G.Preiss@usdoj.gov
     J. Patrick.Burns@usdoj.gov
 9   Attorneys for the United States

10                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                        Case No. 2:20-mj-00234-EJY
12
                    Plaintiff,
13                                                    MOTION FOR GOVERNMENT
           v.                                         ATTORNEY APPEARANCE UNDER
14                                                    LOCAL RULE IA 11-3
     TIMOTHY WILSON,
15
                    Defendant.
16

17

18          The United States of America, by and through Christopher Burton, Assistant

19   United States Attorney, respectfully moves, pursuant to Local Rule IA 11-3, that Patrick

20   Burns, Trial Attorney with the United States Department of Justice, Tax Division, be

21   permitted to appear before this Court in the above-captioned case.

22          Mr. Burns is a member in good standing of the bars of the State of Nevada, State of

23   California, and the District of Columbia, employed by the United States as an attorney,

24
              Case 2:20-mj-00234-EJY Document 16 Filed 06/08/20 Page 2 of 2




 1   and, in the course and scope of his employment, has occasion to appear before the Court

 2   on behalf of the United States in connection with the above-captioned matter.

 3          Dated this 5th day of June, 2020.

 4                                                    Respectfully Submitted,

 5
                                                      /s/ Christopher Burton
 6                                                    CHRISTOPHER BURTON
                                                      Chief, Special Prosecutions Section
 7                                                    Assistant United States Attorney

 8
            IT IS SO ORDERED:           ____________________________________
 9                                      HONORABLE ELAYNA J. YOUCHAH
                                        UNITED STATES MAGISTRATE JUDGE
10

11          Dated: June 8, 2020

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
